Opinion issued November 8, 2012




                                  In The

                          Court of Appeals
                                  For The

                      First District of Texas
                        ————————————
                          NO. 01-12-00188-CV
                        ———————————
      HOUSTON NORTHWEST PARTNERS, LTD d/b/a HOUSTON
           NORTHWEST MEDICAL CENTER, Appellant
                                    V.
CINDY MAZZA, INDIVIDUALLY AND AS REPRESENTATIVE OF THE
   ESTATE OF PHILLIP MAZZA, CHRISTOPHER ALAN, MAZZA,
     JENNIFER LYNN MAZZA, AND RUTH MAZZA, Appellees



                 On Appeal from the 11th District Court
                         Harris County, Texas
                   Trial Court Cause No. 2008-71267


                      MEMORANDUM OPINION
      The parties have filed a joint motion requesting that this Court enter an order

setting aside the trial court’s judgment as to appellant Houston Northwest Partners,

Ltd d/b/a Houston Northwest Medical Center and dismissing the appeal pursuant to

the settlement agreement of the parties. See TEX. R. APP. P. 42.1(a)(2)(a). No

opinion has issued.

      The motion is granted. The following portions of the trial court’s judgment

are vacated: on pages two through five of the Final Judgment, Paragraph III as to

the first sentence only, Paragraph IV in its entirety, and Paragraph V; on pages six

and seven of the Final Judgment, Paragraphs 1 through 11, and the first appearing

Paragraph 12, but not the second appearing Paragraph 12. See TEX. R. APP. P.

42.1(a)(2); 43.2(e). The appeal is dismissed. See TEX. R. APP. P. 42.1(a)(2);

43.2(e). We dismiss all other pending motions as moot.

                                 PER CURIAM
Panel consists of Chief Justice Radack and Justices Bland and Huddle.




                                         2